Name: Commission Regulation (EC) No 793/2006 of 12Ã April 2006 laying down certain detailed rules for applying Council Regulation (EC) 247/2006 laying down specific measures for agriculture in the outermost regions of the Union
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  agricultural activity;  trade;  regions and regional policy;  economic policy
 Date Published: nan

 31.5.2006 EN Official Journal of the European Union L 145/1 COMMISSION REGULATION (EC) No 793/2006 of 12 April 2006 laying down certain detailed rules for applying Council Regulation (EC) 247/2006 laying down specific measures for agriculture in the outermost regions of the Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 247/2006 of 30 January 2006 laying down specific measures for agriculture in the outermost regions of the Union (1), and in particular Article 25 thereof, Whereas: (1) In view of the changes introduced by Regulation (EC) 247/2006 and the experience gained, and in the interests of legislative simplification, Commission Regulations (EEC) No 388/92 (2), (EEC) No 2174/92 (3), (EEC) No 2233/92 (4), (EEC) No 2234/92 (5), (EEC) No 2235/92 (6), (EEC) No 2039/93 (7), (EEC) No 2040/93 (8), (EC) No 1418/96 (9), (EC) No 2054/96 (10), (EC) No 20/2002 (11), (EC) No 1195/2002 (12), (EC) No 43/2003 (13), (EC) No 995/2003 (14), (EC) No 14/2004 (15) and (EC) No 188/2005 (16) should be repealed and replaced by a single Regulation laying down rules for applying Regulation (EC) No 247/2006. (2) Detailed implementing rules should be laid down for drawing up and amending the forecast supply balances for products eligible under the specific supply arrangements. (3) Certain agricultural products which are exempt from import duties already require an import licence. In the interests of administrative simplification, the import licence should be used to support the arrangements for exemption from import duties. (4) A document should also be adopted to support the arrangements for exemption from import duties for other agricultural products which do not require an import licence. An exemption certificate, drawn up on the import licence form, should be used for this purpose. (5) Detailed rules should be laid down for fixing the amount of aid for the supply of products under the specific supply arrangements. Such rules should take account of the additional costs of supply to the outermost regions due to their remote and insular nature, which constitute a burden that severely handicaps them. In order to maintain the competitiveness of Community products, this aid should take account of the prices applied to exports. (6) The aid scheme for Community products should be managed by means of a certificate, called an aid certificate, using the import licence form. (7) Management of the specific supply arrangements requires the introduction of detailed rules on the issue of the aid certificate, which derogate from the normal rules applicable to import licences pursuant to Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (17). (8) Management of the specific supply arrangements must allow two objectives to be pursued. First, it should promote the rapid issue of licences and certificates, particularly by no longer requiring a security to be lodged beforehand in all cases, and the rapid payment of aid for supplies of Community products. Second, it should guarantee the control and monitoring of operations and provide the administrative authorities with the instruments they need to ascertain that the objectives of the scheme are being attained, those being to secure a regular supply of certain agricultural products and to offset the effects of the geographical situation of the outermost regions by ensuring that the advantages of the scheme are actually passed on to the stage at which the products destined for the end users are placed on the market. (9) One of the those instruments consists in registering operators pursuing an economic activity under the specific supply arrangements. Registered operators are entitled to benefit from the arrangements, provided they meet the obligations laid down in Community and national rules. Applicants should be entitled to registration provided that they meet a certain number of objective requirements designed to facilitate administration of the scheme. (10) The detailed rules for the administration of the specific supply arrangements must ensure that, within the framework of the quantities laid down in the forecast supply balances, registered operators obtain a licence or certificate for the products and quantities involved in the commercial transactions which they carry out on their own account, on presentation of documents certifying that the operation is genuine and that the application for a licence or certificate is in order. (11) Monitoring of operations qualifying under the specific supply arrangements requires, inter alia, the period of validity of licences and certificates to be suited to the requirements of air or sea transport, proof to be furnished that the supply operation covered by the licence or certificate has been carried out in a short time-span, and the transfer of the rights and obligations conferred on the holder of the licence or certificate in question to be prohibited. (12) The benefits granted in the form of exemption from import duties and aid for Community products must be passed on so that they are reflected in production costs and in the prices paid by the end users. Checks are therefore needed to ensure that the benefits are actually passed on. (13) Regulation (EC) No 247/2006 stipulates that products covered by the specific supply arrangements may not be exported to third countries or dispatched to the rest of the Community. However, that Regulation provides for a limited number of derogations to that principle, which vary according to the region concerned. Detailed rules should be laid down on the granting and monitoring of such derogations. In particular, it is expedient to lay down the maximum quantities of processed products which may be the subject of traditional exports or consignments, as well as the quantities of products and the destinations of exports of products processed locally, with a view to encouraging regional trade. (14) In order to protect consumers and the commercial interests of operators, products which are not of sound and fair marketable quality, within the meaning of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (18), should be excluded from the specific supply arrangements no later than the time when they are first placed on the market and appropriate steps should be taken where this requirement is not met. (15) In the context of the partnership procedures in force for the outermost regions, the competent authorities should lay down the detailed administrative rules needed to ensure the management and monitoring of the specific supply arrangements. Moreover, to ensure that the arrangements are properly monitored, rules are needed to specify the checks to be carried out. Administrative penalties to ensure the smooth functioning of the mechanisms implemented should therefore be specified. (16) In order to be able to assess how the arrangements are being implemented, the competent authorities should be required to report to the Commission at regular intervals. (17) The coverage of aid applications and the documents to be attached with a view to assessing their justification should be specified for each aid scheme directed at local production. (18) It should be possible to amend at any time aid applications containing manifest errors. (19) The deadlines for submitting and amending aid applications must be complied with to enable the national authorities to programme and subsequently carry out effective checks on the correctness of applications for aid for local production. Time limits should therefore be fixed beyond which submissions can no longer be accepted. Moreover, a reduction should be applied to encourage growers to respect the time limits. (20) Growers should be allowed to withdraw their applications for aid for local production or parts thereof at any time, provided that the competent authority has not yet informed the grower of any errors contained in the aid application or announced an on-the-spot check which reveals errors in the part concerned by the withdrawal. (21) Compliance with the rules on aid schemes managed under the integrated administration and control system should be effectively monitored. To this end, and to achieve a harmonised level of monitoring in all Member States, the criteria and technical procedures for carrying out administrative and on-the-spot checks should be set out in detail. Where appropriate, the Member States should strive to combine the various checks under this Regulation with those provided for under other Community provisions. (22) The minimum number of growers to undergo on-the-spot checks under the various aid schemes should be determined. (23) The sample for the minimum rate of on-the-spot checks should be selected partly on the basis of a risk analysis and partly at random. The main factors to be taken into consideration for the risk analysis should be specified. (24) Where significant irregularities are found, the rate of on-the-spot checks should be increased during the current and following years in order to attain an acceptable level of assurance that the aid applications concerned are correct. (25) For on-the-spot checks to be effective, it is important for the inspectors to be informed of the reasons for which the growers concerned have been selected for an on-the-spot check. The Member States should keep records of such information. (26) In order to enable the national authorities and any competent Community authority to follow up on-the-spot checks carried out, the details of checks should be recorded in an inspection report. Growers or their representatives should be given the opportunity to sign the report. However, in the case of remote-sensing checks, the Member States should be allowed to provide for this right only in cases where the check reveals irregularities. Moreover, irrespective of the kind of on-the-spot check carried out, the grower should receive a copy of the report if irregularities are found. (27) To protect the Community's financial interests effectively, adequate measures should be adopted to combat irregularities and fraud. (28) Reductions and exclusions should be determined having regard to the principle of proportionality and the special problems arising in cases of force majeure, exceptional circumstances and natural disasters. Such reductions and exclusions should be graded according to the gravity of the irregularity committed and should go as far as the total exclusion from one or more aid schemes for local production for a specified period. (29) As a general rule, reductions and exclusions should not be applied where growers have submitted factually correct information or can otherwise show that they are not at fault. (30) Growers who notify the competent national authorities at any time of incorrect aid applications should not be the subject of reductions or exclusions, irrespective of the reason for the incorrectness, provided the grower concerned has not been informed of the competent authority's intention to carry out an on-the-spot check and provided the authority has not already informed the grower of any irregularity in the application. The same should apply to incorrect data contained in the computerised database. (31) Where various reductions are to be applied to the same grower, they should be applied independently of each other. Moreover, the reductions and exclusions provided for in this Regulation should be applied without prejudice to additional penalties under any other provisions of Community or national law. (32) Growers who are unable to fulfil the obligations provided for under the detailed rules for implementing the programmes as a consequence of force majeure or exceptional circumstances should not lose their entitlement to the aid. It should be specified which cases, in particular, may be recognised by the competent authorities as exceptional circumstances. (33) In order to ensure uniform application of the principle of good faith throughout the Community, where unduly paid amounts are recovered, the conditions under which that principle may be invoked should be laid down without prejudice to the treatment of the expenditure concerned in the context of the clearance of accounts. (34) The detailed rules required to apply the graphic symbol aimed at ensuring greater awareness and consumption of processed and unprocessed quality agricultural products specific to the outermost regions of the Community should be adopted. (35) The conditions for the use of the graphic symbol, namely the drafting of the list of natural and processed agricultural products which may bear the symbol and the definition of the quality characteristics, methods of production, packaging and manufacture of processed products should be proposed by the trade organisations in the outermost regions. It should be specified that it must be possible to adopt these requirements by reference to existing standards under Community rules or, failing these, to international standards, or by reference to traditional methods of cultivation and manufacture. (36) In order to make the best possible use of this specific promotional instrument available to producers and manufacturers of quality products specific to the outermost regions, and in the interests of simplifying management and control and making them more effective, the right to use the graphic symbol should be conferred on operators established in those regions who are directly responsible for the production, packaging for marketing purposes and manufacture of the products concerned and who give an undertaking to fulfil certain obligations. (37) It is the responsibility of the competent authorities in the regions concerned to adopt the additional administrative requirements needed to ensure the correct operation of the mechanisms put in place and to guarantee compliance with those obligations. (38) Provision should be made for the Commission to be notified of the information it requires in order to ensure that the conditions for the use of the graphic symbol are as uniform as possible throughout the different outermost regions. (39) For the purposes of exempting tobacco imported into the Canary Islands from customs duties, it is necessary to define the annual period for calculating the maximum quantity of tobacco products referred to in Article 22 of Regulation (EC) No 247/2006 and to define the term local manufacture of tobacco products. In addition, in order to ensure maximum flexibility, permission should be granted for the overall quantity of unmanufactured stemmed/stripped tobacco to be used for imports of other products, on the basis of a coefficient of equivalence, depending on the requirements of the local industry. (40) As a general rule, the Member States should take any further measures necessary to ensure that this Regulation is properly implemented. (41) Where appropriate, the Commission should be informed of any measures taken by the Member States to implement the aid schemes provided for in this Regulation. In order to enable the Commission to monitor effectively, the Member States should regularly send it certain statistics on the aid schemes. (42) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: TITLE I PURPOSE AND DEFINITIONS Article 1 Purpose This Regulation lays down detailed rules for implementing Regulation (EC) No 247/2006, particularly as regards the programmes relating to specific supply arrangements for the outermost regions, measures to support local production in those regions and accompanying measures. Article 2 Definitions For the purposes of this Regulation: (a) outermost regions means the regions referred to in Article 299(2) of the Treaty, each of the French overseas departments being considered as a separate outermost region; (b) competent authorities means the authorities appointed to implement this Regulation by the Member State of which the outermost region concerned is part; (c) programme means the overall programme referred to in Article 24 of Regulation (EC) No 247/2006. TITLE II SPECIFIC SUPPLY ARRANGEMENTS CHAPTER I Forecast supply balances Article 3 Purpose of forecast supply balances and amendments thereto The forecast supply balances provided for in Article 2 of Regulation (EC) No 247/2006 shall state the quantities needed to meet the supply requirements of each outermost region every calendar year. They may be amended in accordance with Article 49 of this Regulation. CHAPTER II Supplies through imports from third countries Section 1 Importation of products subject to the presentation of an import licence Article 4 Import licence 1. Products subject to the presentation of an import licence shall be exempt from import duties, as provided for in Article 3(1) of Regulation (EC) No 247/2006, on production of that licence. 2. Import licences shall be drawn up in accordance with the specimen set out in Annex I to Regulation (EC) No 1291/2000. 3. Box 20 of import licence applications and import licences themselves shall contain one of the entries listed in Annex I(A) and one of the entries listed in Annex I(B). 4. Box 12 of import licences shall show the last day of validity. 5. The competent authorities shall issue import licences at the request of the parties concerned, subject to the limits of the forecast supply balances. 6. Import duties shall be levied on quantities which exceed those stated on the import licence. The tolerance of 5 % provided for in Article 8(4) of Regulation (EC) No 1291/2000 shall be allowed, provided that the import duties relating thereto are paid. Section 2 Importation of products not subject to the presentation of an import licence Article 5 Exemption certificate 1. Products not subject to the presentation of an import licence shall be exempt from import duties, as provided for in Article 3(1) of Regulation (EC) No 247/2006, on production of an exemption certificate. 2. Exemption certificates shall be drawn up on the basis of the specimen import licence set out in Annex I to Regulation (EC) No 1291/2000. Articles 8(5), 13, 15, 17, 18, 21, 23, 26, 27, 29 to 33 and 36 to 41 of Regulation (EC) No 1291/2000 shall apply, mutatis mutandis, subject to this Regulation. 3. One of the entries listed in Annex I(C) shall be printed or stamped in the upper left-hand box of the certificate. 4. Box 20 of exemption certificate applications and of exemption certificates themselves shall contain one of the entries listed in Annex I(D) and one of the entries listed in Annex I(B). 5. Box 12 of exemption certificates shall show the last day of validity. 6. The competent authorities shall issue exemption certificates at the request of the parties concerned, subject to the limits of the forecast supply balances. CHAPTER III Community supply Article 6 Fixing and granting of aid 1. For the purposes of applying Article 3(2) of Regulation (EC) No 247/2006, Member States shall determine within the context of the programme the amount of aid to be granted in order to compensate for remoteness, insularity and distant location, taking into account: (a) as regards specific additional transport costs, the intermediate reloading costs involved in supplying goods to the outermost regions concerned; (b) as regards the specific additional costs involved in local processing, the small size of the market, the need to guarantee security of supply and the specific quality requirements for goods in the outermost regions concerned. 2. No aid shall be granted for the supply of products which have already benefited from the specific supply arrangements in another outermost region. No aid shall be granted for the supply of C sugar. Article 7 Aid certificate and payment 1. Aid shall be paid on presentation of a certificate, hereinafter referred to as an aid certificate, which has been fully utilised. Presenting an aid certificate to the authorities responsible for making payments shall be tantamount to applying for the aid. Except in cases of force majeure or climatic aberrations, certificates must be presented within 30 days of the date on which they are charged. Where that time limit is overrun, the aid shall be reduced by 5 % per day of delay. The aid shall be paid by the competent authorities not later than 90 days after the date on which the utilised aid certificate is lodged, except in one of the following cases: (a) force majeure or climatic aberration; (b) where an administrative enquiry has been opened concerning entitlement to the aid; in such cases, payment shall take place only after entitlement has been recognised. 2. Aid certificates shall be drawn up on the basis of the specimen import licence set out in Annex I to Regulation (EC) No 1291/2000. Articles 8(5), 13, 15, 17, 18, 21, 23, 26, 27, 29 to 33 and 36 to 41 of Regulation (EC) No 1291/2000 shall apply, mutatis mutandis, subject to this Regulation. 3. One of the entries listed in Annex I(E) shall be printed or stamped in the upper left-hand box of the certificate. Boxes 7 and 8 of the certificate shall be struck out. 4. Box 20 of aid certificate applications and of aid certificates themselves shall contain one of the entries listed in Annex I(F) and one of the entries listed in Annex I(G). 5. Box 12 of aid certificates shall show the last day of validity. 6. The amount of the aid applicable shall be that in force on the day on which the application for the aid certificate was lodged. 7. The competent authorities shall issue aid certificates at the request of the parties concerned, subject to the limits of the forecast supply balances. CHAPTER IV Common provisions Article 8 Passing on the advantage to the end user 1. For the purposes of applying this Title: (a) the advantage referred to in Article 3(4) of Regulation (EC) No 247/2006 means either the exemption from customs duties or the grant of Community aid provided for in that Regulation; (b) end user means (i) in the case of products for direct consumption: the consumer; (ii) in the case of products for the processing or packaging industry which are intended for human consumption:  the final processor or packager, for the part of the aid intended to compensate for remoteness, insularity and distant location,  the consumer, for the additional part of the aid intended to take account of export prices; (iii) in the case of products for the processing or packaging industry for use as animal feed and products for use as agricultural inputs: the farmer. 2. The competent authorities shall take all appropriate steps to check that the advantage is actually passed on to the end user. In doing so they may assess the trading margins and prices applied by the various operators concerned. The measures referred to in the first subparagraph, and in particular the control points used to determine whether the aid has been passed on, and any amendments made, shall be notified to the Commission in the context of the report provided for in Article 48. Article 9 Register of operators 1. Import licences, exemption certificates and aid certificates shall be issued only to operators entered in a register kept by the competent authorities (hereinafter referred to as the register). 2. Any operator established in the Community may apply to be entered in the register. Entry in the register shall be subject to the following conditions: (a) operators shall possess the means, structures and legal authorisations required to carry on their activities and shall, in particular, have duly complied with their obligations regarding business accounting and taxation; (b) operators shall be able to guarantee that their activities are carried on in the outermost region concerned; (c) in the context of the specific supply arrangements for the outermost region concerned, and in compliance with the objectives of those arrangements, operators shall undertake to: (i) communicate to the competent authorities, at their request, all relevant information about their commercial activities, particularly regarding the prices and profit margins they practise, (ii) operate exclusively in their own name and on their own account, (iii) submit licence and certificate applications commensurate with their real capacity to dispose of the products concerned, such capacity being proven by reference to objective factors, (iv) refrain from acting in any way likely to create artificial shortages of products and from marketing the available products at artificially low prices, (v) ensure to the satisfaction of the competent authorities that, when the agricultural products are disposed of in the outermost region concerned, the advantage is passed on to the end user. 3. Operators intending to dispatch or export processed or unprocessed products under the conditions referred to in Article 16 shall, at the time of applying for entry in the register or later, declare their intention to engage in this activity and indicate the location of the packaging plant where applicable. 4. Processors intending to export or dispatch processed products under the conditions referred to in Article 16 or 18 shall, at the time of applying for entry in the register or later, declare their intention to engage in this activity, indicate the location of the processing plant and, where applicable, provide analytical lists of the processed products. Article 10 Documents to be presented by operators and validity of licences and certificates 1. Subject to Articles 4(5), 5(6), 7(7), 14 and 15, the competent authorities shall accept the import-licence, exemption-certificate or aid-certificate application presented by operators for each consignment, provided that they are accompanied by the original or a certified copy of the purchase invoice and the original or a certified copy of the following documents: (a) the bill of lading or airway bill; (b) the certificate of origin for products originating in third countries or, for products originating in the Community, the T2L document, or the T2LF document under the terms of Article 315(1) and (2) of Commission Regulation (EEC) No 2454/93 (19). The purchase invoice, bill of lading or airway bill must be drawn up in the name of the applicant. 2. The period of validity of licences and certificates shall be fixed on the basis of the transportation time. This time may be extended by the competent authority in special cases where serious and unforeseeable difficulties affect the transportation time, but may not exceed two months from the date on which the licence or certificate was issued. Article 11 Presentation of licences, certificates and goods; non-transferability of licences and certificates 1. For products covered by the specific supply arrangements, import licences, exemption certificates and aid certificates shall be presented to the customs authorities with a view to completing the customs formalities within no more than 15 working days from the date of unloading the goods. The competent authorities may reduce this maximum time. In the case of products which have been the subject of inward processing or customs warehousing in the Azores, Madeira and the Canary Islands and subsequently released into free circulation there, the maximum period of 15 days shall start to run on the date on which the licences or certificates referred to in the first subparagraph are applied for. 2. The goods shall be presented in bulk or in separate lots corresponding to the licence or certificate presented. The licences and certificates shall be used for a single operation only when completing the customs formalities. 3. Licences and certificates shall not be transferable. Article 12 Quality of products Only products of sound and fair marketable quality, within the meaning of Article 21(1) of Regulation (EC) No 800/1999, may qualify for the specific supply arrangements. Conformity of the products with the requirements laid down in the first paragraph shall be examined no later than the stage of first marketing, in accordance with the standards or practices in force in the Community. Where a product is considered not to meet the requirements laid down in the first paragraph, its entitlement under the specific supply arrangements shall be withdrawn and the corresponding quantity shall be reattributed to the forecast supply balance. Where aid has been granted in accordance with Article 7, the aid shall be reimbursed. Where imports have been made in accordance with Articles 4 or 5, the import duty shall be paid, unless the party concerned supplies proof that the products have been re-exported or destroyed. Article 13 Lodging of security No security shall be required when applying for import licences, exemption certificates or aid certificates. However, in special cases and to the extent necessary to ensure the proper application of this Regulation, the competent authorities may require a security to be lodged equal to the amount of the advantage accorded. In such cases, Article 35(1) and (4) of Regulation (EC) No 1291/2000 shall apply. Article 14 Significant increases in applications for licences and certificates 1. If the state of execution of a forecast supply balance indicates a significant increase in applications for import licences, exemption certificates or aid certificates for a given product which might jeopardise achievement of one or more of the objectives of the specific supply arrangements, the Member State shall take all necessary steps to ensure that the outermost region concerned is supplied with essential products, taking account of available supply and the requirements of the priority sectors. 2. In the event of restrictions on the issue of licences and certificates, the competent authorities shall apply to all pending applications a uniform reduction percentage. 3. Paragraphs 1 and 2 shall apply after the authorities concerned have been consulted. Article 15 Fixing a maximum quantity per licence or certificate application In so far as is strictly necessary to avoid disturbances on the market in the outermost region concerned, or the pursuit of speculative actions likely to be prejudicial to the smooth functioning of the specific supply arrangements, the competent authorities shall fix a maximum quantity per licence or certificate application. The competent authorities shall notify the Commission immediately of the instances in which this Article is applied. CHAPTER V Export and dispatch Article 16 Conditions of export or dispatch 1. The export and dispatch of unprocessed products which have benefited from the specific supply arrangements, or packaged or processed products containing products which have benefited from the specific supply arrangements, shall be subject to the requirements laid down in paragraphs 2 to 6. 2. For exported products, box 44 of the export declaration shall contain one of the entries listed in Annex I(H). 3. Quantities of products which have been exempt from import duties and which are exported shall be reattributed to the forecast supply balance. Such products shall not be eligible for export refunds. 4. Quantities of products which have been exempt from import duties and are dispatched shall be reattributed to the forecast supply balance and the amount of the erga omnes import duties applicable on the day of importation shall be paid by the consignor by the time of dispatch at the latest. Such products may not be dispatched until the payment referred to in the first subparagraph has taken place. Where it is impossible to establish the day of importation, products shall be considered to have been imported on the day on which the highest erga omnes import duties applied during the six-month period preceding the day of dispatch. 5. Quantities of products which have benefited from aid and are exported or dispatched shall be reattributed to the forecast supply balance and the aid granted shall be reimbursed by the exporter or consignor by the time of export or dispatch at the latest. Those products may not be dispatched or exported until the reimbursement referred to in the first subparagraph has been made. Where it is impossible to establish the amount of aid granted, the products shall be considered to have received the highest rate of aid fixed by the Community for such products during the six-month period preceding the submission of the application for export or dispatch. Such products may benefit from an export refund, provided that the criteria for granting such a refund are met. 6. The competent authorities shall authorise the export or dispatch of quantities of processed products other than those referred to in paragraphs 3, 4 and 5 of this Article and in Article 18 only where the processor or exporter certifies that the products concerned do not contain raw materials imported or introduced under the specific supply arrangements. The competent authorities shall authorise the re-export or redispatch of unprocessed products or packaged products other than those referred to in paragraphs 3, 4 and 5 of this Article only where the exporter certifies that those products have not benefited from specific supply arrangements. The competent authorities shall carry out the necessary checks to ensure the accuracy of the certificates referred to in the first and second subparagraphs and shall, if necessary, recover the advantage. Article 17 Export licence and significant increase in exports 1. Export of the following products shall not be subject to the presentation of an export licence: (a) the products referred to in Article 16(3); (b) the products referred to in Article 16(5) which do not fulfil the conditions for the grant of an export refund. 2. If there is a risk that regular supplies to the outermost regions might be jeopardised by a significant increase in exports of the products referred to in Article 16(1), the competent authorities may restrict quantities in such a way as to ensure that priority needs in the sectors concerned are met. This quantitative restriction shall be applied in a non-discriminatory manner. Article 18 Traditional exports, exports in the context of regional trade, and traditional dispatches of processed products 1. Processors who have declared, in accordance with Article 9(4), that they intend to export in the context of traditional trade flows or regional trade, or to dispatch in the context of traditional trade flows, as referred to in Article 4(2) of Regulation (EC) No 247/2006, processed products containing raw materials which have benefited from specific supply arrangements may do so within the limits of the annual quantities indicated in Annexes II to V. The competent authorities shall deliver the requisite authorisations in such a way as to ensure that transactions do not exceed those annual quantities. Regional trade means the trade carried on by each French overseas department, by the Azores and Madeira and by the Canary Islands in the form of supplies to the third countries referred to in Annex VI. For exports within the framework of regional trade, exporters shall submit the documents specified in Article 16 of Regulation (EC) No 800/1999 to the competent authorities within the time limits laid down in Article 49 of that Regulation. Where documents have not been submitted within the time limits provided, the competent authorities shall recover the advantage granted under the specific supply arrangements. Products delivered to the French overseas departments, the Azores, Madeira or the Canary Islands which have benefited from the specific supply arrangements and are used to supply ships and aircraft shall be deemed to have been consumed locally. 2. Processing operations which may give rise to traditional or regional trade exports or traditional dispatches in accordance with paragraph 1 shall meet, mutatis mutandis, the processing conditions applicable under inward processing arrangements and the procedure for processing under customs control provided for in Council Regulation (EEC) No 2913/92 (20) and Regulation (EEC) No 2454/93, with the exception of all usual forms of handling. 3. The export of products referred to in this Article shall not be subject to the presentation of an export licence. 4. For exported products referred to in this Article, box 44 of the export declaration shall contain one of the entries listed in Annex I(I). CHAPTER VI Checks and penalties Article 19 Checks 1. The administrative checks carried out on the import, entry, export and dispatch of agricultural products shall be exhaustive and shall involve cross-checks with the documents referred to in Article 10(1). 2. The physical checks carried out in the outermost region concerned on the import, entry, export and dispatch of agricultural products shall involve a representative sample amounting to at least 5 % of the licences and certificates presented in accordance with Article 11. Physical checks shall be carried out, mutatis mutandis, in accordance with the procedures laid down in Council Regulation (EEC) No 386/90 (21). In special cases the Commission may request that physical checks cover different percentages. Article 20 Penalties 1. Except in cases of force majeure or climatic aberrations, if an operator fails to comply with the undertakings given under Article 9, and without prejudice to any penalties applicable under national law, the competent authorities shall: (a) recover the advantage granted from the holder of the import licence, exemption certificate or aid certificate; (b) temporarily suspend or revoke the operator's registration, depending on the seriousness of the infringement. The advantage referred to in the first indent shall be equal to the amount of the exemption from import duties or to the amount of the aid determined in accordance with Article 16(4) and (5). 2 Except in cases of force majeure or climatic aberrations, where holders of a licence or certificate do not carry out the planned importation or entry, their entitlement to apply for licences and certificates shall be suspended for a period of 60 days following expiry of that licence or certificate. After the suspension period, the issue of subsequent licences or certificates shall be subject to the lodging of a security equal to the amount of the advantage to be granted during a period to be determined by the competent authorities. 3. The competent authorities shall adopt the measures required to reutilise any quantities of products made available as a result of non-execution, partial execution or cancellation of the licences and certificates issued or recovery of the advantage. CHAPTER VII National provisions Article 21 National management and monitoring rules The competent authorities shall adopt the additional rules needed to manage and monitor the specific supply arrangements in real time. They shall notify the Commission of any measures they intend to implement pursuant to the first paragraph, prior to the entry into force of those measures. TITLE III MEASURES TO ASSIST LOCAL PRODUCTS CHAPTER I Marketing outside the production region Article 22 Amount of aid 1. The amount of aid granted under Title III of Regulation (EC) No 247/2006 for marketing products of the outermost regions elsewhere in the Community shall not exceed 10 % of the value of the production marketed, delivered to destination zone, calculated in accordance with paragraph 2. This limit shall be raised to 13 % of the value of the production marketed where the contractor for the producers is a producer association, union or organisation. 2. For the purpose of calculating the aid, the value of marketed production, delivered to destination zone, shall be evaluated on the basis of the annual contract (where applicable), the particular transport documents and any other supporting documents submitted to justify the application for payment. The value of the marketed production to be taken into account shall be that of delivery to the first port or airport of unloading. The competent authorities may request any information or additional supporting documentation appropriate for calculating the aid. 3. The conditions for granting aid, the products and the amounts concerned shall be specified in the programmes approved in accordance with Article 24(2) of Regulation (EC) No 247/2006. Article 23 Tomatoes For tomatoes from the Canary Islands falling within CN code 0702 00 the amount of aid granted under Title III of Regulation (EC) No 247/2006 shall be EUR 3,6/100 kg, up to a limit of 250 000 tonnes per year. Article 24 Rice The maximum quantity of rice harvested in French Guiana which may be eligible for marketing support in Guadeloupe, Martinique and the rest of the Community, in accordance with Title III of Regulation (EC) No 247/2006, shall not exceed 12 000 tonnes per year of milled rice equivalent. For marketing in the rest of the Community outside Guadeloupe and Martinique, this amount may not exceed 4 000 tonnes per year. CHAPTER II Aid applications Article 25 Submission of applications Aid applications for a calendar year shall be submitted to the office designated by the competent authorities of the Member State in accordance with the specimens drawn up by the latter and within the periods they have laid down. Those periods shall be fixed so as to allow time for the necessary on-the-spot checks and shall not run beyond 28 February of the following calendar year. Article 26 Correction of manifest errors An aid application may be rectified at any time after its submission where a manifest error is recognised by the competent authority. Article 27 Late submission of applications Except in cases of force majeure and exceptional circumstances, submission of an aid application after the time limit laid down in accordance with Article 25 shall lead to a 1 % reduction per working day in the amounts to which the grower would have been entitled if the aid application had been lodged within the time limit. If the delay amounts to more than 25 calendar days, the application shall be considered inadmissible. Article 28 Withdrawal of aid applications 1. An aid application may be totally or partially withdrawn at any time. However, where the competent authority has already informed the grower of irregularities in the aid application or has given notice to the grower of its intention to carry out an on-the-spot check and this check reveals irregularities, withdrawal shall not be authorised in respect of the parts of the aid application affected by those irregularities. 2. Withdrawal under paragraph 1 shall return the claimant to the situation prior to submitting the aid application or part of the aid application in question. Article 29 Aid payments After verifying the aid applications and relevant supporting documents, and calculating the amounts to be granted under the Community support programmes provided for in Article 9 of Regulation (EC) No 247/2006, the competent authorities shall pay the aid for a calendar year as follows:  in the case of the specific supply arrangements, throughout the year,  in the case of direct payments, in accordance with Article 28 of Council Regulation (EC) No 1782/2003 (22),  in the case of other payments, during the period beginning on 16 October of the current year and ending on 30 June of the following year. CHAPTER III Checks Article 30 General principles Verification shall be by administrative and on-the-spot checks. Administrative checks shall be exhaustive and shall include cross-checks with, inter alia, data from the integrated administration and control system provided for in Chapter 4 of Title II of Regulation (EC) No 1782/2003. On the basis of a risk analysis in accordance with Article 32(1) of this Regulation, the competent authorities shall perform on-the-spot checks by sampling at least 5 % of aid applications. The sample must also represent at least 5 % of the amounts covered by the aid. In all appropriate cases, Member States shall make use of the integrated administration and control system. Article 31 On-the-spot checks 1. On-the-spot checks shall be unannounced. However, provided that the purpose of the check is not compromised, advance notice limited to the strict minimum necessary may be given. Such notice shall not exceed 48 hours, except in duly justified cases. 2. Where applicable, the on-the-spot checks provided for in this Chapter shall be carried out in conjunction with any other checks provided for by Community legislation. 3. The aid application or applications concerned shall be rejected if growers or their representatives prevent an on-the-spot check from being carried out. Article 32 Selection of growers to be subjected to on-the-spot checks 1. Growers shall be selected to undergo on-the-spot checks by the competent authority on the basis of a risk analysis and the representativeness of the aid applications submitted. The risk analysis shall take account of: (a) the amount of aid; (b) the number of agricultural parcels, the surface area and the number of animals covered by the aid application, or the quantity produced, transported, processed or marketed; (c) changes on the previous year; (d) the findings of checks performed in the preceding years; (e) other parameters to be defined by the Member States. To provide the element of representativeness, Member States shall randomly select between 20 and 25 % of the minimum number of growers to be subjected to on-the-spot checks. 2. The competent authority shall keep records of the reasons why specific growers were selected for on-the-spot checks. The inspector performing the on-the-spot check shall be informed of those reasons before beginning the check. Article 33 Inspection report 1. Every on-the-spot check shall be the subject of an inspection report relating the details of the checks carried out. Reports shall indicate in particular: (a) the aid schemes and applications checked; (b) the persons present; (c) the agricultural parcels checked, the agricultural parcels measured, the results of the measurements per parcel measured and the measuring methods used; (d) the number and type of animals found and, where applicable, the ear tag numbers, entries in the register and in the computerised database for bovine animals and any supporting documents checked, the results of the checks and, where applicable, particular observations in respect of individual animals or their identification code; (e) the quantities produced, transported, processed or marketed which are covered by the check; (f) whether advance notice was given to the grower of the visit and, if so, how much; (g) any further control measures carried out. 2. Growers or their representatives shall be given the opportunity to sign the report to attest their presence at the check and to add observations. Where irregularities are found the grower shall receive a copy of the inspection report. Where the on-the-spot check is carried out by remote-sensing, the Member States may decide not to give the growers or their representatives the opportunity to sign the inspection report if no irregularities are revealed during the check by remote-sensing. CHAPTER IV Reductions and exclusions, and undue payments Article 34 Reductions and exclusions In the event of a discrepancy between the information declared in the context of aid applications and the findings of the inspections referred to in Chapter III, the Member State shall apply reductions and exclusions to the aid. Those reductions and exclusions shall be effective and proportionate and shall act as a deterrent. Article 35 Exceptions to the application of reductions and exclusions 1. The reductions and exclusions provided for in Article 34 shall not apply where the beneficiary submitted factually correct information or can otherwise show that he or she is not at fault. 2. The reductions and exclusions shall not apply with regard to those parts of the aid application which the beneficiary informs the competent authority in writing are incorrect or have become incorrect since it was lodged, provided that the competent authority has not already informed the beneficiary of its intention to carry out an on-the-spot check or of any irregularity in the application. On the basis of the information given by the beneficiary as referred to in the first subparagraph, the aid application shall be rectified to reflect the actual situation. Article 36 Recovery of undue payments and penalties 1. In the event of undue payment, Article 73 of Commission Regulation (EC) No 796/2004 (23) shall apply mutatis mutandis. 2. Where the undue payment has been made as a result of a false declaration, false documents or serious negligence on the part of the beneficiary, a penalty shall be imposed equal to the amount unduly paid, with interest calculated in accordance with Article 73(3) of Regulation (EC) No 796/2004. Article 37 Force majeure and exceptional circumstances Cases of force majeure or exceptional circumstances within the meaning of Article 40(4) of Regulation (EC) No 1782/2003 shall be notified to the authority in accordance with Article 72 of Regulation (EC) No 796/2004. TITLE IV ACCOMPANYING MEASURES CHAPTER I Graphic symbol Article 38 Use of the graphic symbol 1. The graphic symbol provided for in Article 14 of Regulation (EC) No 247/2006 shall be used only with a view to increasing awareness and consumption of processed or unprocessed agricultural products specific to the outermost regions which satisfy requirements laid down on the initiative of trade organisations representative of operators in the abovementioned regions. The graphic symbol shall consist of the symbol appearing in Annex VII to this Regulation. 2. The requirements referred to in the first subparagraph of paragraph 1 shall concern quality standards or compliance with cultivation, production or manufacturing techniques, and presentation and packaging standards. These requirements shall be defined by reference to Community rules or, in the absence of such rules, to international standards or, where necessary, shall be adopted specifically in respect of products from the outermost regions on a proposal from the representative trade organisations. Article 39 Right to use the graphic symbol 1. The right to use the graphic symbol shall be granted by the competent authorities in the Member States of production, or by a body authorised by them for this purpose, in respect of each product for which the requirements referred to in Article 38 have been adopted, depending on the nature of the product, to operators in one of the following categories: (a) individual producers or producer organisations or groups; (b) traders who package the product with the intention of marketing it; (c) manufacturers of processed products who are established in the territory of their outermost region. 2. The right laid down in paragraph 1 shall be conferred by the grant of approval in respect of one or more marketing years. Article 40 Approval 1. The approval provided for in Article 39(2) shall be granted, on request, to the operators referred to in paragraph 1 of that Article who, if need be, have the plant or technical equipment required to produce or manufacture the product in question, in compliance with the requirements laid down in Article 38, and who undertake: (a) as relevant, to produce, package or manufacture products which meet those requirements; (b) to keep accounts which will make it possible to monitor, in particular, the production, packaging or manufacture of the product which is eligible for the graphic symbol, (c) to comply with all checks and verifications requested by the competent authorities. 2. Approval shall be withdrawn where the competent authority establishes that the approved operator has failed to fulfil the requirements relating to the product or an obligation arising from the undertakings provided for in paragraph 1. Withdrawal of approval shall be temporary or permanent depending on the seriousness of the failure established. Article 41 Checking of conditions for use of graphic symbol The competent authorities shall regularly check that the approved operators fulfil the conditions for the use of the graphic symbol and the undertakings provided for in Article 40. The competent authorities may delegate the performance of those checks to qualified bodies possessing the requisite technical competence and impartiality. In such cases, the bodies shall report regularly to them on the performance of their inspections. Article 42 National measures 1. The competent authorities shall adopt any additional administrative measures necessary to manage the graphic symbol scheme. These measures may include, in particular, charging approved operators a fee to cover printing of the graphic symbol, and administrative and inspection costs. 2. The competent authorities shall inform the Commission forthwith of the services or, as appropriate, bodies responsible for granting the approval provided for in Article 39(2) and for carrying out the inspections required under this Chapter. No later than three months after the entry into force of this Regulation, they shall also notify, prior to adopting them, the draft additional measures referred to in paragraph 1 of this Article. Article 43 Misuse of and publicity for the graphic symbol Member States shall apply the relevant existing national provisions to prevent and, where necessary, penalise cases of misuse of the graphic symbol or adopt the measures required to that end. They shall notify the Commission of the measures applicable within six months of the entry into force of this Regulation. Member States shall provide appropriate publicity for the graphic symbol and for the products for which it may be used. Article 44 Conditions for reproduction and use The graphic symbol shall be reproduced and used in compliance with the technical rules laid down in Annex VII. CHAPTER II Importation of tobacco into the Canary Islands Article 45 Exemption of tobacco from customs duties 1. The annual period for calculating the maximum annual quantity referred to in Article 22(1) of Regulation (EC) No 247/2006 shall run from 1 January of any year to 31 December of the same year. 2. For the purposes of applying Article 22 of Regulation (EC) No 247/2006, local manufacture of tobacco products means any operation carried out in the Canary Islands aimed at processing the products listed in Annex VIII to this Regulation into manufactured products ready to smoke. 3. The quantities of unmanufactured and semi-manufactured tobacco referred to in Article 22(1) of Regulation (EC) No 247/2006 shall be converted into quantities of unmanufactured stemmed/stripped tobacco on the basis of the coefficients of equivalence given in Annex VIII to this Regulation. Article 46 Conditions for exemption 1. Importation of the products listed in Annex VIII hereto shall be subject to the presentation of a certificate of exemption. Box 20 of applications for certificates and certificates themselves shall contain one of the entries listed in Annex I(J). Except where otherwise provided in this Regulation, Articles 2, 5, 9 to 13, 15, 19 and 20 shall apply mutatis mutandis. 2. The competent authorities shall ensure that the products referred to in Annex VIII to this Regulation are used in compliance with the relevant Community rules, and in particular Articles 291 to 300 of Regulation (EEC) No 2454/93. TITLE V GENERAL AND FINAL PROVISIONS Article 47 Communications 1. As regards the specific supply arrangements, the competent authorities shall send to the Commission, no later than the 15th day of the month following the end of each quarter, the following data relating to the previous months of the reference calendar year, by product and CN code and, where applicable, by individual destination: (a) the quantities broken down according to whether they are imported from third countries or dispatched from the Community; (b) the amount of aid and the expenditure actually paid by product and, where applicable, by individual destination; (c) the quantities for which licences and certificates have not been utilised, broken down by category of licence or certificate; (d) any quantities re-exported or redispatched under Article 16 and the unit amounts and totals of recovered aid; (e) any quantities re-exported or redispatched after processing in accordance with Article 18; (f) transfers within an overall quantity for a category of products and amendments to the forecast supply balances during the period; (g) the available balance and the utilisation rate. The data provided for in the first subparagraph shall be supplied on the basis of the licences and certificates utilised. 2. As regards support for local production, the Member States shall notify the Commission: (a) not later than 31 March of each year, of the aid applications received and the amounts involved for the previous calendar year; (b) not later than 31 July of each year, of the aid applications definitively eligible and the amounts involved for the previous calendar year. Article 48 Report 1. The report provided for in Article 28(2) of Regulation (EC) No 247/2006 shall contain inter alia; (a) any significant changes in the socio-economic and agricultural environment; (b) a summary of the available physical and financial data on the implementation of each measure, followed by an analysis of the data and, where necessary, a presentation and analysis of the sector to which the measure relates; (c) the progress of the measures and priorities in relation to the specific and general objectives on the date of presentation of the report, using quantified indicators; (d) a brief account of any major problems encountered in managing and implementing the measures; (e) an examination of the results of all the measures, taking account of their reciprocal links; (f) for the specific supply arrangements:  data and an analysis relating to price trends and the manner in which the advantage granted was passed on, as well as the measures taken and the checks performed to ensure that it was passed on,  taking account of the other aid available, an analysis of the proportionality of the aid in relation to the additional cost of transport to the outermost regions and the prices applied to exports to third countries and, in the case of products intended for processing and agricultural inputs, the additional costs of insularity and distant location; (g) an indication, based on objective indicators, of the extent to which the objectives assigned to each of the measures contained in the programme have been achieved; (h) data on the annual supply balance of the region concerned in terms of, inter alia, consumption, headage developments, production and trade; (i) data on the amounts actually granted for the implementation of programme measures on the basis of the criteria defined by the Member States, such as the number of eligible producers, the number of animals covered by the payment, the eligible surface area or the number of holdings concerned; (j) information on the financial implementation of each measure under the programme; (k) statistics on the checks carried out by the competent authorities and any penalties applied; (l) the comments of the Member State concerned on the implementation of the programme. 2. For 2006 the report shall contain an assessment of the impact, on stockfarming and on the agricultural economy in the region concerned, of the aid programme for traditional activities relating to the production of beef and veal, sheepmeat and goatmeat. Article 49 Amendments to programmes 1. Amendments to programmes approved under Article 24(2) of Regulation (EC) No 247/2006 shall be submitted to the Commission for approval. However, such approval shall not be necessary for the following amendments: (a) in the case of forecast supply balances, Member States may amend the level of aid and the quantities of products which may be covered by the supply arrangements; (b) in the case of Community support programmes for local production, Member States may adjust by up to 20 % the financial allocation for each measure and the unit amount of aid above or below the amounts in force at the time when the request for amendment is presented. 2. Member States shall notify the Commission once a year of the planned amendments. However, Member States may notify amendments at any time in cases of force majeure or exceptional circumstances. If the Commission has no objections to the planned amendments, they shall apply from the first day of the second month following that in which they were notified. Article 50 Financing of studies, demonstration projects, training or technical assistance measures The amount required to finance studies, demonstration projects, training and technical assistance measures provided for in a programme approved under Article 24(2) of Regulation (EC) No 247/2006 for the purposes of implementing that programme may not exceed 1 % of the total amount of financing for the programme. Article 51 Additional national measures Member States shall take all the additional measures required to apply this Regulation. Article 52 Reduction of advances Without prejudice to the general rules on budgetary discipline, where the information transmitted by the Member States to the Commission under Articles 47 and 48 is incomplete or the time limit for transmitting that information has not been complied with, the Commission may reduce advances on entry in the accounts of agricultural expenditure on a temporary and flat-rate basis. Article 53 Repeal Regulations (EEC) No 388/92, (EEC) No 2174/92, (EEC) No 2233/92, (EEC) No 2234/92, (EEC) No 2235/92, (EEC) No 2039/93, (EEC) No 2040/93, (EC) No 1418/96, (EC) No 2054/96, (EC) No 20/2002, (EC) No 1195/2002, (EC) No 43/2003, (EC) No 995/2003, (EC) No 14/2004 and (EC) No 188/2005 are hereby repealed. References to the repealed Regulations shall be construed as references to this Regulation and are to be read in conjunction with the correlation table in Annex IX. Article 54 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply for each Member State concerned as from the date on which the Commission notifies its approval of the relevant Member State's programme, in accordance with Article 24(2) of Regulation (EC) No 247/2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 42, 14.2.2006, p. 1. (2) OJ L 43, 19.2.1992, p. 16. Regulation as last amended by Regulation (EC) No 1526/2001 (OJ L 202, 27.7.2001, p. 6). (3) OJ L 217, 31.7.1992, p. 64. Regulation as last amended by Regulation (EC) No 1802/95 (OJ L 174, 26.7.1995, p. 27). (4) OJ L 218, 1.8.1992, p. 100. Regulation as last amended by Regulation (EC) No 1802/95. (5) OJ L 218, 1.8.1992, p. 102. Regulation as last amended by Regulation (EC) No 1194/2002 (OJ L 174, 4.7.2002, p. 9). (6) OJ L 218, 1.8.1992, p. 105. Regulation as last amended by Regulation (EC) No 1742/2004 (OJ L 311, 8.10.2004, p. 18). (7) OJ L 185, 28.7.1993, p. 9. (8) OJ L 185, 28.7.1993, p. 10. (9) OJ L 182, 23.7.1996, p. 9. (10) OJ L 280, 31.10.1996, p. 1. (11) OJ L 8, 11.1.2002, p. 1. Regulation as last amended by Regulation (EC) No 127/2005 (OJ L 25, 28.1.2005, p. 12). (12) OJ L 174, 4.7.2002, p. 11. (13) OJ L 7, 11.1.2003, p. 25. Regulation as last amended by Regulation (EC) No 261/2005 (OJ L 46, 17.2.2005, p. 34). (14) OJ L 144, 12.6.2003, p. 3. (15) OJ L 3, 7.1.2004, p. 6. Regulation as last amended by Regulation (EC) No 2022/2005 (OJ L 326, 13.12.2005, p. 3). (16) OJ L 31, 4.2.2005, p. 6. (17) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). (18) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 671/2004 (OJ L 105, 14.4.2004, p. 5). (19) OJ L 253, 11.10.1993, p. 1. (20) OJ L 302, 19.10.1992, p. 1. (21) OJ L 42, 16.2.1990, p. 6. (22) OJ L 270, 21.10.2003, p. 1. (23) OJ L 141, 30.4.2004, p. 18. ANNEX I PART A Entries referred to in Article 4(3):  in Spanish, one of the following entries:  Productos destinados al consumo directo  Productos destinados a la industria de transformaciÃ ³n o acondicionamiento  Productos destinados a ser utilizados como insumos agrarios  Animales importados de la especie bovina, destinados al engorde  in Czech, one of the following entries:  produkty pro pÃ Ã ­mou spotÃ ebu  produkty pro zpracovatelskÃ ½ a/nebo balicÃ ­ prÃ ¯mysl  produkty urÃ enÃ © pro pouÃ ¾itÃ ­ jako zemÃ dÃ lskÃ © vstupy  dovezenÃ ½ skot pro vÃ ½krm  in Danish, one of the following entries:  produkter til direkte konsum  produkter til forarbejdnings  og/eller emballeringsindustrien  produkter, der skal anvendes som rÃ ¥- og hjÃ ¦lpestoffer  importeret kvÃ ¦g til opfedning  in German, one of the following entries:  Erzeugnisse fÃ ¼r den direkten Verbrauch  Erzeugnisse fÃ ¼r die Verarbeitungs- bzw. Verpackungsindustrie  zur Verwendung als landwirtschaftliche Betriebsstoffe bestimmte Erzeugnisse  zur Mast eingefÃ ¼hrte Rinder  in Estonian, one of the following entries:  otsetarbimiseks ettenÃ ¤htud tooted  tooted tÃ ¶Ã ¶tlevale ja/vÃ µi pakenditÃ ¶Ã ¶stusele  pÃ µllumajanduslikuks tooraineks ettenÃ ¤htud tooted  imporditud nuumveised  in Greek, one of the following entries:  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¬Ã ¼Ã µÃ Ã · Ã ºÃ ±Ã Ã ±Ã ½Ã ¬Ã »Ã Ã Ã ·  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã ²Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã µÃ  Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã ·Ã  Ã ®/Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã   ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã Ã ®Ã Ã · Ã Ã  Ã ³Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ­Ã  Ã µÃ ¹Ã Ã Ã ¿Ã ­Ã   Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ¼Ã µÃ ½Ã ± Ã ²Ã ¿Ã ¿Ã µÃ ¹Ã ´Ã ® ÃÃ Ã ¿Ã  ÃÃ ¬Ã Ã Ã ½Ã Ã ·  in English, one of the following entries:  products for direct consumption  products for the processing and/or packaging industry  products intended for use as agricultural inputs  bovine animals imported for fattening  in French, one of the following entries:  produits destinÃ ©s Ã la consommation directe  produits destinÃ ©s aux industries de transformation et/ou de conditionnement  produits destinÃ ©s Ã Ã ªtre utilisÃ ©s comme intrants agricoles  animaux bovins pour l'engraissement importÃ ©s  in Italian, one of the following entries:  prodotti destinati al consumo diretto  prodotti destinati alle industrie di trasformazione e/o di condizionamento  prodotti destinati ad essere utilizzati come fattori di produzione agricoli  bovini destinati all'ingrasso importati  in Latvian, one of the following entries:  tieÃ ¡am patÃ riÃ am paredzÃ ti produkti  produkti, kas paredzÃ ti pÃ rstrÃ dei un/vai iesaiÃ oÃ ¡anai  produkti, kas ir lauksaimniecÃ «bÃ  izmantojamÃ s vielas  ievesti liellopi nobaroÃ ¡anai  in Lithuanian, one of the following entries:  tiesiogiai vartoti skirti produktai  perdirbimo ir/arba pakavimo pramonei skirti produktai  produktai, skirti naudoti kaip Ã ¾emÃ s Ã «kio iÃ ¡tekliai  importuojami galvijai, skirti penÃ jimui  in Hungarian, one of the following entries:  kÃ ¶zvetlen fogyasztÃ ¡sra szÃ ¡nt termÃ ©kek  a feldolgozÃ ³- Ã ©s/vagy a csomagolÃ ³ipar szÃ ¡mÃ ¡ra szÃ ¡nt termÃ ©kek  mezÃ gazdasÃ ¡gi inputanyagkÃ ©nt felhasznÃ ¡landÃ ³ termÃ ©kek  importÃ ¡lt, hÃ ­zlalÃ ¡sra szÃ ¡nt szarvasmarhafÃ ©lÃ ©k  in Maltese, one of the following entries:  prodotti maÃ §suba gÃ §all-konsum dirett  prodotti maÃ §suba gÃ §all-industriji tat-trasformazzjoni u/jew ta l-imballaÃ ¡Ã ¡  prodotti maÃ §suba gÃ §all-uÃ ¼u agrikolu  bhejjem ta l-ifrat gÃ §at-tismin importati  in Dutch, one of the following entries:  producten voor rechtstreekse consumptie  producten voor de verwerkende industrie en/of de verpakkingsindustrie  producten voor gebruik als landbouwproductiemiddel  ingevoerde mestrunderen  in Polish, one of the following entries:  produkty przeznaczone do bezpoÃ redniego spoÃ ¼ycia  produkty przeznaczone do przetworzenia i/lub opakowania  produkty przeznaczone do uÃ ¼ycia jako nakÃ ady rolnicze  bydÃ o importowane przeznaczone do opasu  in Portuguese, one of the following entries:  produtos destinados ao consumo directo  produtos destinados Ã s indÃ ºstrias de transformaÃ §Ã £o e/ou de acondicionamento  produtos destinados a ser utilizados como factores de produÃ §Ã £o agrÃ ­cola  bovinos de engorda importados  in Slovak, one of the following entries:  vÃ ½robky urÃ enÃ © na priamu spotrebu  vÃ ½robky urÃ enÃ © pre spracovateÃ ¾skÃ ½ a/alebo baliarenskÃ ½ priemysel  vÃ ½robky urÃ enÃ © na pouÃ ¾itie ako poÃ ¾nohospodÃ ¡rske vstupy  dovezenÃ ½ hovÃ ¤dzÃ ­ dobytok urÃ enÃ ½ na vÃ ½krm  in Slovene, one of the following entries:  proizvodi, namenjeni za neposredno prehrano  proizvodi, namenjeni predelovalni in/ali pakirni industriji  proizvodi, namenjeni za kmetijske vloÃ ¾ke  uvoÃ ¾eno govedo za pitanje  in Finnish, one of the following entries:  suoraan kulutukseen tarkoitettuja tuotteita  jalostus- ja/tai pakkausteollisuuteen tarkoitettuja tuotteita  maatalouden tuotantopanoksiksi tarkoitettuja tuotteita  tuotuja lihotukseen tarkoitettuja nautoja  in Swedish, one of the following entries:  produkter avsedda fÃ ¶r direkt konsumtion  produkter avsedda fÃ ¶r bearbetning eller fÃ ¶rpackning  produkter avsedda att anvÃ ¤ndas som insatsvaror i jordbruket  importerade nÃ ¶tkreatur, avsedda fÃ ¶r gÃ ¶dning. PART B Entries referred to in Article 4(3) and Article 5(4):  in Spanish:ExenciÃ ³n de los derechos de importaciÃ ³n y Certificado destinado a ser utilizado en [nombre de la regiÃ ³n ultraperifÃ ©rica]  in Czech:osvobozenÃ ­ od dovoznÃ ­ch cel a osvÃ dÃ enÃ ­ pro pouÃ ¾itÃ ­ v [nÃ ¡zev nejvzdÃ ¡lenÃ jÃ ¡Ã ­ho regionu]  in Danish:fritagelse for importtold og licensen skal anvendes i [fjernomrÃ ¥dets navn]  in German:Befreiung von den EinfuhrzÃ ¶llen und zu verwenden in [Name der Region in Ã ¤uÃ erster Randlage]  in Estonian:imporditollimaksudest vabastatud ja [kus (Ã ¤Ã ¤repoolseima piirkonna nimi)] kasutamiseks ettenÃ ¤htud litsents.  in Greek:Ã ±ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ¿Ã Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ¹Ã ºÃ ¿Ã Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã Ã  Ã ºÃ ±Ã ¹ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ Ã ¿Ã  Ã Ã Ã ®Ã Ã · Ã Ã Ã ·Ã ½ [Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ·Ã  Ã ¹Ã ´Ã ¹Ã ±Ã ¯Ã Ã µÃ Ã ± Ã ±ÃÃ ¿Ã ¼Ã ±Ã ºÃ Ã Ã Ã ¼Ã ­Ã ½Ã ·Ã  ÃÃ µÃ Ã ¹Ã Ã ­Ã Ã µÃ ¹Ã ±Ã ]  in English:exemption from import duties and certificate to be used in [name of the outermost region]  in French:exonÃ ©ration des droits Ã l'importation et certificat Ã utiliser dans [nom de la rÃ ©gion ultrapÃ ©riphÃ ©rique]  in Italian:esenzione dai dazi all'importazione e titolo destinato a essere utilizzato in [nome della regione ultraperiferica]  in Latvian:atbrÃ «vojums no ievedmuitas nodokÃ ¼a un sertifikÃ ts jÃ izmanto [attÃ lÃ kÃ  reÃ £iona nosaukums]  in Lithuanian:atleidimas nuo importo muitÃ ³ ir sertifikatas, skirtas naudoti [atokiausio regiono pavadinimas]  in Hungarian:behozatali vÃ ¡m alÃ ³li mentessÃ ©g Ã ©s [a legkÃ ¼lsÃ  rÃ ©giÃ ³ neve]-i felhasznÃ ¡lÃ ¡sra szÃ ³lÃ ³ engedÃ ©ly  in Maltese:eÃ ¼enzjoni tad-dazji fuq l-importazzjoni u Ã ertifikat gÃ §all-uÃ ¼i fi [isem ir-reÃ ¡jun ultraperiferiku]  in Dutch:vrijstelling van invoerrechten en in [naam van het ultraperifere gebied] te gebruiken certificaat  in Polish:zwolnienie z naleÃ ¼noÃ ci przywozowych i Ã wiadectwo stosowane w [nazwa danego regionu najbardziej oddalonego]  in Portuguese:isenÃ §Ã £o dos direitos de importaÃ §Ã £o e certificado a utilizar em [nome da regiÃ £o ultraperifÃ ©rica]  in Slovak:oslobodenie od dovoznÃ ©ho cla a osvedÃ enie urÃ enÃ © na pouÃ ¾itie v [nÃ ¡zov najvzdialenejÃ ¡ieho regiÃ ³nu]  in Slovene:oprostitev uvoznih dajatev in dovoljenje se uporabi v [ime najbolj oddaljene regije]  in Finnish:vapautettu tuontitulleista ja (syrjÃ ¤isimmÃ ¤n alueen nimi) kÃ ¤ytettÃ ¤vÃ ¤ todistus  in Swedish:tullbefrielse och intyg som skall anvÃ ¤ndas i [randomrÃ ¥dets namn] PART C Entries referred to in Article 5(3):  in Spanish:Certificado de exenciÃ ³n  in Czech:osvÃ dÃ enÃ ­ o osvobozenÃ ­  in Danish:fritagelseslicens  in German:Freistellungsbescheinigung  in Estonian:vabastussertifikaat  in Greek:ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ±ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ®Ã   in English:exemption certificate  in French:certificat d'exonÃ ©ration  in Italian:titolo di esenzione  in Latvian:atbrÃ «vojuma apliecÃ «ba  in Lithuanian:atleidimo nuo importo muitÃ ³ sertifikatas  in Hungarian:mentessÃ ©gi bizonyÃ ­tvÃ ¡ny  in Maltese:Ã ertifikat ta eÃ ¼enzjoni  in Dutch:vrijstellingscertificaat  in Polish:Ã wiadectwo zwolnienia  in Portuguese:certificado de isenÃ §Ã £o  in Slovak:osvedÃ enie o oslobodenÃ ­ od cla  in Slovene:potrdilo o oprostitvi  in Finnish:vapautustodistus  in Swedish:intyg om tullbefrielse PART D Entries referred to in Article 5(4):  in Spanish, one of the following entries:  Productos destinados a la industria de transformaciÃ ³n o acondicionamiento  Productos destinados al consumo directo  Productos destinados a ser utilizados como insumos agrarios  in Czech, one of the following entries:  produkty pro zpracovatelskÃ ½ a/nebo balicÃ ­ prÃ ¯mysl  produkty pro pÃ Ã ­mou spotÃ ebu  produkty urÃ enÃ © pro pouÃ ¾itÃ ­ jako zemÃ dÃ lskÃ © vstupy  in Danish, one of the following entries:  produkter til forarbejdnings- og/eller emballeringsindustrien  produkter til direkte konsum  produkter, der skal anvendes som rÃ ¥- og hjÃ ¦lpestoffer  in German, one of the following entries:  Erzeugnisse fÃ ¼r die Verarbeitungs- bzw. Verpackungsindustrie  Erzeugnisse fÃ ¼r den direkten Verbrauch  zur Verwendung als landwirtschaftliche Betriebsstoffe bestimmte Erzeugnisse  in Estonian, one of the following entries:  tooted tÃ ¶Ã ¶tlevale ja/vÃ µi pakenditÃ ¶Ã ¶stusele  otsetarbimiseks ettenÃ ¤htud tooted  pÃ µllumajanduslikuks tooraineks ettenÃ ¤htud tooted  in Greek, one of the following entries:  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã ²Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã µÃ  Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã ·Ã  Ã ®/Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã   ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¬Ã ¼Ã µÃ Ã · Ã ºÃ ±Ã Ã ±Ã ½Ã ¬Ã »Ã Ã Ã ·  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã Ã ®Ã Ã · Ã Ã  Ã ³Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ­Ã  Ã µÃ ¹Ã Ã Ã ¿Ã ­Ã   in English, one of the following entries:  products for the processing and/or packaging industry  products for direct consumption  products intended for use as agricultural inputs  in French, one of the following entries:  produits destinÃ ©s aux industries de transformation et/ou de conditionnement  produits destinÃ ©s Ã la consommation directe  produits destinÃ ©s Ã Ã ªtre utilisÃ ©s comme intrants agricoles  in Italian, one of the following entries:  prodotti destinati alle industrie di trasformazione e/o di condizionamento  prodotti destinati al consumo diretto  prodotti destinati ad essere utilizzati come fattori di produzione agricoli  in Latvian, one of the following entries:  produkti, kas paredzÃ ti pÃ rstrÃ dei un/vai iesaiÃ oÃ ¡anai  tieÃ ¡am patÃ riÃ am paredzÃ ti produkti  produkti, kas ir lauksaimniecÃ «bÃ  izmantojamÃ s vielas  in Lithuanian, one of the following entries:  perdirbimo ir/arba pakavimo pramonei skirti produktai  tiesiogiai vartoti skirti produktai  produktai, skirti naudoti kaip Ã ¾emÃ s Ã «kio iÃ ¡tekliai  in Hungarian, one of the following entries:  a feldolgozÃ ³- Ã ©s/vagy a csomagolÃ ³ipar szÃ ¡mÃ ¡ra szÃ ¡nt termÃ ©kek  kÃ ¶zvetlen fogyasztÃ ¡sra szÃ ¡nt termÃ ©kek  mezÃ gazdasÃ ¡gi inputanyagkÃ ©nt felhasznÃ ¡landÃ ³ termÃ ©kek  in Maltese, one of the following entries:  prodotti maÃ §suba gÃ §all-industriji tat-trasformazzjoni u/jew ta l-imballaÃ ¡Ã ¡  prodotti maÃ §suba gÃ §all-konsum dirett  prodotti maÃ §suba gÃ §all-uÃ ¼u agrikolu  in Dutch, one of the following entries:  producten voor de verwerkende industrie en/of de verpakkingsindustrie  producten voor rechtstreekse consumptie  producten voor gebruik als landbouwproductiemiddel  in Polish, one of the following entries:  produkty przeznaczone do przetworzenia i/lub opakowania  produkty przeznaczone do bezpoÃ redniego spoÃ ¼ycia  produkty przeznaczone do uÃ ¼ycia jako nakÃ ady rolnicze  in Portuguese, one of the following entries:  produtos destinados Ã s indÃ ºstrias de transformaÃ §Ã £o e/ou de acondicionamento  produtos destinados ao consumo directo  produtos destinados a ser utilizados como factores de produÃ §Ã £o agrÃ ­cola  in Slovak, one of the following entries:  vÃ ½robky urÃ enÃ © pre spracovateÃ ¾skÃ ½ a/alebo baliarenskÃ ½ priemysel  vÃ ½robky urÃ enÃ © na priamu spotrebu  vÃ ½robky urÃ enÃ © na pouÃ ¾itie ako poÃ ¾nohospodÃ ¡rske vstupy  in Slovene, one of the following entries:  proizvodi, namenjeni predelovalni in/ali pakirni industriji  proizvodi, namenjeni za neposredno prehrano  proizvodi, namenjeni za kmetijske vloÃ ¾ke  in Finnish, one of the following entries:  jalostus- ja/tai pakkausteollisuuteen tarkoitettuja tuotteita  suoraan kulutukseen tarkoitettuja tuotteita  maatalouden tuotantopanoksiksi tarkoitettuja tuotteita  in Swedish, one of the following entries:  produkter avsedda fÃ ¶r bearbetning eller fÃ ¶rpackning  produkter avsedda fÃ ¶r direkt konsumtion  produkter avsedda att anvÃ ¤ndas som insatsvaror i jordbruket PART E Entries referred to in Article 7(3):  in Spanish:Certificado de ayuda  in Czech:osvÃ dÃ enÃ ­ o podpoÃ e  in Danish:stÃ ¸ttelicens  in German:Beihilfebescheinigung  in Estonian:toetussertifikaat  in Greek:ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ½Ã ¯Ã Ã Ã Ã Ã ·Ã   in English:aid certificate  in French:certificat aides  in Italian:titolo di aiuto  in Latvian:atbalsta sertifikÃ ts  in Lithuanian:pagalbos sertifikatas  in Hungarian:tÃ ¡mogatÃ ¡si bizonyÃ ­tvÃ ¡ny  in Maltese:Ã ertifikat ta l-gÃ §ajnuniet  in Dutch:steuncertificaat  in Polish:Ã wiadectwo pomocy  in Portuguese:certificado de ajuda  in Slovak:osvedÃ enie o pomoci  in Slovene:potrdilo o pomoÃ i  in Finnish:tukitodistus  in Swedish:stÃ ¶dintyg PART F Entries referred to in Article 7(4):  in Spanish, one of the following entries:  Productos destinados a la industria de transformaciÃ ³n o acondicionamiento  Productos destinados al consumo directo  Productos destinados a ser utilizados como insumos agrarios (1)  Animales vivos destinados al engorde  AzÃ ºcar C: sin ayuda  in Czech, one of the following entries:  produkty pro zpracovatelskÃ ½ a/nebo balicÃ ­ prÃ ¯mysl  produkty pro pÃ Ã ­mou spotÃ ebu  produkty urÃ enÃ © pro pouÃ ¾itÃ ­ jako zemÃ dÃ lskÃ © vstupy (1)  Ã ¾ivÃ ¡ zvÃ ­Ã ata pro vÃ ½krm  cukr C: bez podpory  in Danish, one of the following entries:  produkter til forarbejdnings- og/eller emballeringsindustrien  produkter til direkte konsum  produkter, der skal anvendes som rÃ ¥- og hjÃ ¦lpestoffer (1)  levende dyr til opfedning  C-sukker: ingen stÃ ¸tte  in German, one of the following entries:  Erzeugnisse fÃ ¼r die Verarbeitungs- bzw. Verpackungsindustrie  Erzeugnisse fÃ ¼r den direkten Verbrauch  zur Verwendung als landwirtschaftliche Betriebsstoffe bestimmte Erzeugnisse (1)  zur Mast eingefÃ ¼hrte lebende Tiere  C-Zucker: keine Beihilfe  in Estonian, one of the following entries:  tooted tÃ ¶Ã ¶tlevale ja/vÃ µi pakenditÃ ¶Ã ¶stusele  otsetarbimiseks ettenÃ ¤htud tooted  pÃ µllumajanduslikuks tooraineks ettenÃ ¤htud tooted (1)  imporditud nuumveised  C-suhkur, toetust ei anta  in Greek, one of the following entries:  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã ²Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã µÃ  Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã ·Ã  Ã ®/Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã   ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¬Ã ¼Ã µÃ Ã · Ã ºÃ ±Ã Ã ±Ã ½Ã ¬Ã »Ã Ã Ã ·  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã Ã ®Ã Ã · Ã Ã  Ã ³Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ­Ã  Ã µÃ ¹Ã Ã Ã ¿Ã ­Ã  (1)  Ã ¶Ã Ã ½Ã Ã ± Ã ¶Ã Ã ± ÃÃ Ã ¿Ã  ÃÃ ¬Ã Ã Ã ½Ã Ã ·  Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã : Ã ¿Ã Ã ´Ã µÃ ¼Ã ¯Ã ± Ã µÃ ½Ã ¯Ã Ã Ã Ã Ã ·  in English, one of the following entries:  products for the processing and/or packaging industry  products for direct consumption  products intended for use as agricultural inputs (1)  live animals for fattening  C sugar: no aid  in French, one of the following entries:  produits destinÃ ©s aux industries de transformation et/ou de conditionnement  produits destinÃ ©s Ã la consommation directe  produits destinÃ ©s Ã Ã ªtre utilisÃ ©s comme intrants agricoles (1)  animaux vivants pour l'engraissement  sucre C: pas d'aide  in Italian, one of the following entries:  prodotti destinati alle industrie di trasformazione e/o di condizionamento  prodotti destinati al consumo diretto  prodotti destinati ad essere utilizzati come fattori di produzione agricoli (1)  bovini destinati allingrasso importati  zucchero C: senza aiuto  in Latvian, one of the following entries:  produkti, kas paredzÃ ti pÃ rstrÃ dei un/vai iesaiÃ oÃ ¡anai  tieÃ ¡am patÃ riÃ am paredzÃ ti produkti  produkti, kas ir lauksaimniecÃ «bÃ  izmantojamÃ s vielas (1)  dzÃ «vi dzÃ «vnieki nobaroÃ ¡anai  C cukurs: atbalstu nepieÃ ¡Ã ·ir  in Lithuanian, one of the following entries:  perdirbimo ir/arba pakavimo pramonei skirti produktai  tiesiogiai vartoti skirti produktai  produktai, skirti naudoti kaip Ã ¾emÃ s Ã «kio iÃ ¡tekliai (1)  gyvi penÃ jimui skirti galvijai  C cukrus: pagalba neskiriama  in Hungarian, one of the following entries:  a feldolgozÃ ³- Ã ©s/vagy a csomagolÃ ³ipar szÃ ¡mÃ ¡ra szÃ ¡nt termÃ ©kek  kÃ ¶zvetlen fogyasztÃ ¡sra szÃ ¡nt termÃ ©kek  mezÃ gazdasÃ ¡gi inputanyagkÃ ©nt felhasznÃ ¡landÃ ³ termÃ ©kek (1)  hÃ ­zlalÃ ¡sra szÃ ¡nt Ã ©lÃ Ã ¡llatok  C cukor: nincs tÃ ¡mogatÃ ¡s  in Maltese, one of the following entries:  prodotti maÃ §suba gÃ §all-industriji tat-trasformazzjoni u/jew ta l-imballaÃ ¡Ã ¡  prodotti maÃ §suba gÃ §all-konsum dirett  prodotti maÃ §suba gÃ §all-uÃ ¼u agrikolu (1)  bhejjem Ã §ajjin gÃ §at-tismin  zokkor C: l-ebda gÃ §ajnuna.  in Dutch, one of the following entries:  producten voor de verwerkende industrie en/of de verpakkingsindustrie  producten voor rechtstreekse consumptie  producten voor gebruik als landbouwproductiemiddel (1)  levende mestdieren  C-suiker: geen steun  in Polish, one of the following entries:  produkty przeznaczone do przetworzenia i/lub opakowania  produkty przeznaczone do bezpoÃ redniego spoÃ ¼ycia  produkty przeznaczone do uÃ ¼ytku jako nakÃ ady rolnicze (1)  bydÃ o importowane przeznaczone do opasu  Cukier C: nieobjÃty pomocÃ  in Portuguese, one of the following entries:  produtos destinados Ã s indÃ ºstrias de transformaÃ §Ã £o e/ou de acondicionamento  produtos destinados ao consumo directo  produtos destinados a ser utilizados como factores de produÃ §Ã £o agrÃ ­cola (1)  animais vivos para engorda  aÃ §Ã ºcar C: nÃ £o beneficia de ajudas  in Slovak, one of the following entries:  vÃ ½robky urÃ enÃ © pre spracovateÃ ¾skÃ ½ a/alebo baliarenskÃ ½ priemysel  vÃ ½robky urÃ enÃ © na priamu spotrebu  vÃ ½robky urÃ enÃ © na pouÃ ¾itie ako poÃ ¾nohospodÃ ¡rske vstupy (1)  Ã ¾ivÃ © zvieratÃ ¡ urÃ enÃ © na vÃ ½krm  cukor C: bez udelenia pomoci  in Slovene, one of the following entries:  proizvodi, namenjeni predelovalni in/ali pakirni industriji  proizvodi, namenjeni za neposredno prehrano  proizvodi, namenjeni za kmetijske vloÃ ¾ke (1)  Ã ¾ive Ã ¾ivali za pitanje  sladkor C: ni pomoÃ i  in Finnish, one of the following entries:  jalostus- ja/tai pakkausteollisuuteen tarkoitettuja tuotteita  suoraan kulutukseen tarkoitettuja tuotteita  maatalouden tuotantopanoksiksi tarkoitettuja tuotteita (1)  lihotukseen tarkoitettuja elÃ ¤viÃ ¤ elÃ ¤imiÃ ¤  C-sokeri: ei tukea  in Swedish, one of the following entries:  produkter avsedda fÃ ¶r bearbetning eller fÃ ¶rpackning  produkter avsedda fÃ ¶r direkt konsumtion  produkter avsedda att anvÃ ¤ndas som insatsvaror i jordbruket (1)  levande djur avsedda fÃ ¶r gÃ ¶dning  C-socker: inget stÃ ¶d PART G Entries referred to in Article 7(4):  in Spanish:Certificado destinado a ser utilizado en [nombre de la regiÃ ³n ultraperifÃ ©rica]  in Czech:osvÃ dÃ enÃ ­ pro pouÃ ¾itÃ ­ v [nÃ ¡zev nejvzdÃ ¡lenÃ jÃ ¡Ã ­ho regionu]  in Danish:licensen skal anvendes i [fjernomrÃ ¥dets navn]  in German:Bescheinigung zu verwenden in [Name der Region in Ã ¤uÃ erster Randlage]  in Estonian:[kus (Ã ¤Ã ¤repoolseima piirkonna nimi)] kasutamiseks ettenÃ ¤htud litsents  in Greek:ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ Ã ¿Ã  Ã Ã Ã ®Ã Ã · Ã Ã Ã ·Ã ½ [Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ·Ã  Ã ¹Ã ´Ã ¹Ã ±Ã ¯Ã Ã µÃ Ã ± Ã ±ÃÃ ¿Ã ¼Ã ±Ã ºÃ Ã Ã Ã ¼Ã ­Ã ½Ã ·Ã  ÃÃ µÃ Ã ¹Ã Ã ­Ã Ã µÃ ¹Ã ±Ã ]  in English:certificate to be used in [name of the outermost region]  in French:certificat Ã utiliser dans [nom de la rÃ ©gion ultrapÃ ©riphÃ ©rique]  in Italian:titolo destinato a essere utilizzato in [nome della regione ultraperiferica]  in Latvian:sertifikÃ ts jÃ izmanto [attÃ lÃ kÃ  reÃ £iona nosaukums]  in Lithuanian:sertifikatas, skirtas naudoti [atokiausio regiono pavadinimas]  in Hungarian:[a legkÃ ¼lsÃ  rÃ ©giÃ ³ neve]-i felhasznÃ ¡lÃ ¡sra szÃ ³lÃ ³ bizonyÃ ­tvÃ ¡ny  in Maltese:Ã ertifikat gÃ §all-uÃ ¼u fi [isem ir-reÃ ¡jun ultraperiferiku]  in Dutch:in [naam van het ultraperifere gebied] te gebruiken certificaat  in Polish:Ã wiadectwo stosowane w [nazwa danego regionu najbardziej oddalonego]  in Portuguese:certificado a utilizar em [nome da regiÃ £o ultraperifÃ ©rica]  in Slovak:osvedÃ enie urÃ enÃ © na pouÃ ¾itie v [nÃ ¡zov najvzdialenejÃ ¡ieho regiÃ ³nu]  in Slovene:potrdilo za uporabo v [ime najbolj oddaljene regije]  in Finnish:(syrjÃ ¤isimmÃ ¤n alueen nimi) kÃ ¤ytettÃ ¤vÃ ¤ todistus  in Swedish:intyg som skall anvÃ ¤ndas i [randomrÃ ¥dets namn] PART H Entries referred to in Article 16(2):  in Spanish:MercancÃ ­a exportada en virtud del artÃ ­culo 4, apartado 1, pÃ ¡rrafo primero, del Reglamento (CE) no 247/2006  in Czech:zboÃ ¾Ã ­ vyvÃ ¡Ã ¾enÃ © podle Ã l. 4 odst. 1 prvnÃ ­ho pododstavce naÃ Ã ­zenÃ ­ (ES) Ã . 247/2006  in Danish:Vare eksporteret i henhold til artikel 4, stk. 1, fÃ ¸rste afsnit, i forordning (EF) nr. 247/2006  in German:AusgefÃ ¼hrte Ware gemÃ ¤Ã  Artikel 4 Absatz 1 Unterabsatz 1 der Verordnung (EG) Nr. 247/2006  in Estonian:mÃ ¤Ã ¤ruse (EÃ ) nr 247/2006 artikli 4 lÃ µike 1 esimese lÃ µigu alusel eksporditav kaup  in Greek:Ã µÃ ¼ÃÃ Ã Ã µÃ Ã ¼Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ¼Ã µÃ ½Ã ¿ Ã ´Ã Ã ½Ã ¬Ã ¼Ã µÃ ¹ Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 4 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1, ÃÃ Ã Ã Ã ¿ Ã µÃ ´Ã ¬Ã Ã ¹Ã ¿, Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 247/2006  in English:goods exported in accordance with the first subparagraph of Article 4(1) of Regulation (EC) No 247/2006  in French:marchandise exportÃ ©e en vertu de l'article 4, paragraphe 1, premier alinÃ ©a, du rÃ ¨glement (CE) no 247/2006  in Italian:merce esportata in virtÃ ¹ dell'articolo 4, paragrafo 1, primo comma, del regolamento (CE) n. 247/2006  in Latvian:prece, ko eksportÃ  saskaÃ Ã  ar Regulas (EK) Nr. 247/2006 4. panta 1. punkta pirmÃ s daÃ ¼as noteikumiem  in Lithuanian:pagal Reglamento (EB) Nr. 247/2006 4 straipsnio 1 dalies pirmÃ punktÃ eksportuojama prekÃ   in Hungarian:a 247/2006/EK rendelet 4. cikke (1) bekezdÃ ©sÃ ©nek elsÃ  albekezdÃ ©se szerint exportÃ ¡lt termÃ ©k  in Maltese:merkanzija esportata skond l-Artikolu 4, paragrafu 1, l-ewwel inÃ iÃ ¼, tar-Regolament (KE) Nru 247/2006  in Dutch:op grond van artikel 4, lid 1, eerste alinea, van Verordening (EG) nr. 247/2006 uitgevoerde goederen  in Polish:towar wywieziony zgodnie z art. 4 ust. 1 akapit pierwszy rozporzÃ dzenia (WE) nr 247/2006  in Portuguese:mercadoria exportada nos termos do n.o 1, primeiro parÃ ¡grafo, do artigo 4.o do Regulamento (CE) n.o 247/2006  in Slovak:tovar vyvezenÃ ½ podÃ ¾a Ã lÃ ¡nku 4 ods. 1 prvÃ ½ pododsek nariadenia (ES) Ã . 247/2006  in Slovene:blago, izvoÃ ¾eno v skladu s prvim pododstavkom Ã lena 4(1) Uredbe (ES) Ã ¡t. 247/2006  in Finnish:Asetuksen (EY) N: o 247/2006 4 artiklan 1 kohdan ensimmÃ ¤isen alakohdan nojalla viety tavara  in Swedish:vara som exporteras i enlighet med artikel 4.1 fÃ ¶rsta stycket i fÃ ¶rordning (EG) nr 247/2006 PART I Entries referred to in Article 18(4):  in Spanish:MercancÃ ­a exportada en virtud del artÃ ­culo 4, apartado 2, del Reglamento (CE) no 247/2006  in Czech:zboÃ ¾Ã ­ vyvÃ ¡Ã ¾enÃ © podle Ã l. 4 odst. 2 naÃ Ã ­zenÃ ­ (ES) Ã . 247/2006  in Danish:Vare eksporteret i henhold til artikel 4, stk. 2, i forordning (EF) nr. 247/2006  in German:AusgefÃ ¼hrte Ware gemÃ ¤Ã  Artikel 4 Absatz 2 der Verordnung (EG) Nr. 247/2006  in Estonian:mÃ ¤Ã ¤ruse (EÃ ) nr 247/2006 artikli 4 lÃ µike 2 alusel eksporditav kaup  in Greek:Ã µÃ ¼ÃÃ Ã Ã µÃ Ã ¼Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ¼Ã µÃ ½Ã ¿ Ã ´Ã Ã ½Ã ¬Ã ¼Ã µÃ ¹ Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 4 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 247/2006  in English:goods exported according to Article 4(2) of Regulation (EC) No 247/2006  in French:marchandise exportÃ ©e en vertu de l'article 4, paragraphe 2, du rÃ ¨glement (CE) no 247/2006  in Italian:merce esportata in virtÃ ¹ dell'articolo 4, paragrafo 2, del regolamento (CE) n. 247/2006  in Latvian:prece, ko eksportÃ  saskaÃ Ã  ar Regulas (EK) Nr. 247/2006 4. panta 2. punkta noteikumiem  in Lithuanian:pagal Reglamento (EB) Nr. 247/2006 4 straipsnio 2 dalÃ ¯ eksportuojama prekÃ   in Hungarian:a 247/2006/EK rendelet 4. cikkÃ ©nek (2) bekezdÃ ©se szerint exportÃ ¡lt termÃ ©k  in Maltese:merkanzija esportata skond l-Artikolu 4, paragrafu 2, tar-Regolament (KE) Nru 247/2006  in Dutch:op grond van artikel 4, lid 2, van Verordening (EG) nr. 247/2006 uitgevoerde goederen  in Polish:towar wywieziony zgodnie z art. 4 ust. 2 rozporzÃ dzenia (WE) nr 247/2006  in Portuguese:mercadoria exportada nos termos do n.o 2 do artigo 4.o do Regulamento (CE) n.o 247/2006  in Slovak:tovar vyvezenÃ ½ podÃ ¾a Ã lÃ ¡nku 4 ods. 2 nariadenia (ES) Ã . 247/2006  in Slovene:blago, izvoÃ ¾eno v skladu s Ã lenom 4(2) Uredbe (ES) Ã ¡t. 247/2006  in Finnish:Asetuksen (EY) N: o 247/2006 4 artiklan 2 kohdan nojalla viety tavara  in Swedish:vara som exporteras i enlighet med artikel 4.2 i fÃ ¶rordning (EG) nr 247/2006 PART J Entries referred to in Article 46(1), first subparagraph:  in Spanish:Producto destinado a la industria de fabricaciÃ ³n de labores de tabaco  in Czech:produkt pro zpracovatelskÃ ½ prÃ ¯mysl tabÃ ¡kovÃ ½ch vÃ ½robkÃ ¯  in Danish:produkt til tobaksvareindustrien  in German:Erzeugnis zur Herstellung von Tabakwaren  in Estonian:tubakatoodete valmistamiseks ettenÃ ¤htud toode  in Greek:ÃÃ Ã ¿Ã Ã Ã ½ ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã ºÃ ±ÃÃ ½Ã ¿Ã ²Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã µÃ   in English:product intended for industries manufacturing tobacco products  in French:produit destinÃ © aux industries de manufacture de produits de tabac  in Italian:prodotto destinato alla manifattura di tabacchi  in Latvian:produkts paredzÃ ts tabakas izstrÃ dÃ jumu raÃ ¾oÃ ¡anas nozarÃ m  in Lithuanian:produktas, skirtas tabako gaminiÃ ³ gamybos pramonei  in Hungarian:a dohÃ ¡nytermÃ ©keket elÃ Ã ¡llÃ ­tÃ ³ iparnak szÃ ¡nt termÃ ©kek  in Maltese:prodott maÃ §sub gÃ §all-industriji tal-manifattura tal-prodotti tat-tabakk  in Dutch:product bestemd voor bedrijven waar tabaksproducten worden vervaardigd  in Polish:towar przeznaczony dla przemysÃ u tytoniowego  in Portuguese:produto destinado Ã s indÃ ºstrias de manufactura de produtos de tabaco  in Slovak:vÃ ½robok urÃ enÃ ½ pre vÃ ½robnÃ ½ priemysel tabakovÃ ½ch vÃ ½robkov  in Slovene:proizvodi, namenjeni industriji za proizvodnjo tobaÃ nih izdelkov  in Finnish:tupakkatuotteiden valmistukseen tarkoitettu tuote  in Swedish:produkt avsedd fÃ ¶r framstÃ ¤llning av tobaksprodukter (1) For the purposes of using aid certificates, pure-bred animals, animals of commercial breeds and egg products shall be included in the category of products for use as agricultural inputs. ANNEX II Maximum quantities of processed products which can be exported or dispatched annually from the French overseas departments in the context of regional trade or traditional consignments RÃ UNION Quantity in kilograms [(*) or litres] CN code To the Community To third countries 1101 00  5 000 000 1104 23  250 000 1507 90 90  38 000 (*) 1508 90 90  2 000 (*) 1512 11 91  250 000 (*) 1515 29 90  5 000 (*) 2103 20 00 2103 90 90  15 000 2203 00 2 530 (*)  2309 90  8 000 000 MARTINIQUE Quantity in kilograms [(*) or litres] CN code To the Community To third countries 0403 10  3 276 1101 00  200 000 2309 90  350 000 GUADELOUPE Quantity in kilograms [(*) or litres] CN code To the Community To third countries 1101 00  200 000 2309 90  500 000 ANNEX III Maximum quantities of processed products which can be exported or dispatched annually from the Azores and Madeira in the context of regional trade and traditional consignments AZORES Quantity in kilograms [(*) or litres] CN code To the Community To third countries 1701 141 000 (1) 1905 90 45  50 000 2203 00  100 000 (*) MADEIRA Quantity in kilograms [(*) or litres] CN code To the Community To third countries 0401  1 000 000 1101 00 60 000 600 000 1102 20 3 000 500 000 1704 4 600 10 000 1902 19 25 500 600 000 1905 18 200 300 000 2009 3 800  2202 18 700 (*) 3 000 000 (*) 2203 00 2 500 (*) 1 000 000 (*) 2208 9 000 (*) 20 000 (*) (1)  in 2006: 3 000 000 kg  in 2007: 2 285 000 kg  in 2008: 1 570 000 kg  in 2006: 3 000 000 kg  in 2007: 2 285 000 kg  in 2008: 1 570 000 kg  in 2009: 855 000 kg. (1) This quantity shall apply from 2010. In the preceding years, the following maximum quantities shall apply:  in 2006: 3 000 000 kg  in 2007: 2 285 000 kg  in 2008: 1 570 000 kg  in 2009: 855 000 kg. ANNEX IV Maximum quantities of processed products which can be exported or dispatched annually from the Canary Islands in the context of traditional exports and consignments Quantity in kilograms [(*) or litres] CN code To the Community To third countries 0402 10  54 000 0402 21 64 000 11 000 0402 29  33 000 0402 91 3 000 3 000 0402 99 1 000 1 000 0403 10  7 000 0403 90 1 000 1 000 0405 6 000 12 000 0406 10 17 000 119 000 0406 30 2 000 5 000 0406 40 2 000 1 000 0406 90 25 000 14 000 0710 21  1 000 0710 22 1 000 1 000 0710 30 2 000 1 000 0710 40 1 000 1 000 0710 80 4 000 16 000 0710 90  1 000 0711 20  1 000 0711 40  1 000 0811 90 1 000 1 000 0812 90 3 000 1 000 0813 50 1 000 1 000 1101 00 105 000 1 000 1102 20 13 000 6 000 1102 90 1 000 1 000 1104 19 4 000 1 000 1105 00  1 000 1507 90  300 000 1514 19 90 1514 99 90  3 000 000 1601 00 10 000 44 000 1602 41 13 000 1 000 1602 49 16 000 39 000 1602 50  50 000 1604 13 2 712 000 2 027 000 1604 14 552 000 18 000 1702 90 675 000 6 000 1704 10 19 000 20 000 1704 90 648 000 293 000 1804 00  1 000 1805 00 1 000 45 000 1806 10 4 000 58 000 1806 20 1 000 25 000 1806 31 1 000 4 000 1806 90 30 000 38 000 1901 20 1 140 000  1901 90 2 521 000 45 000 1902 11 1 000 2 000 1902 19 1 000 47 000 1902 20  1 000 1902 30 1 000 37 000 1903 00  1 000 1904 10 3 000 2 000 1904 90  1 000 1905 20  1 000 1905 31 1905 32 45 000 132 000 1905 40 1 000 3 000 1905 90 15 000 43 000 2004 10 22 000 1 000 2004 90 4 000 72 000 2005 10 1 000 63 000 2205 20 57 000 1 000 2005 40 2 000 19 000 2005 59 2 000  2005 60 34 000 1 000 2005 70 9 000 3 000 2005 80 1 000 5 000 2005 90 20 000 27 000 2006 00 5 000 27 000 2007 10 3 000 2 000 2007 91 3 000 8 000 2007 99 463 000 7 000 2008 19 1 000 1 000 2008 20 18 000 38 000 2008 30 10 000 1 000 2008 50 2 000 1 000 2008 60 1 000 1 000 2008 70 5 000 1 000 2008 92 104 000 12 000 2008 99 224 000 1 000 2009 12 00 2009 19 18 000 24 000 2009 31 2009 39  10 000 2009 41 2009 49 9 000 7 000 2009 61 2009 69  1 071 000 2009 71 2009 79 2 000 3 000 2009 80 11 000 18 000 2009 90 16 000 12 000 2101 11 2101 12 5 000 3 000 2101 20 1 000 1 000 2101 30 1 000  2102 10 1 000 28 000 2102 20  2 000 2102 30  3 000 2103 10  2 000 2103 20 22 000 35 000 2103 30 1 000 3 000 2103 90 30 000 61 000 2104 10 22 000 193 000 2104 20 1 000 595 000 2105 00 167 000 505 000 2106 10 3 000 28 000 2106 90 8 000 13 000 2202 10 5 000 000 (*) 203 000 (*) 2202 90 3 000 000 (*) 799 000 (*) 2203 00 70 000 (*) 157 000 (*) 2205 10 47 000 (*) 1 000 (*) 2205 90 17 187 000 (*) 3 295 000 (*) 2208 40 47 000 (*) 43 000 (*) 2208 50 9 000 (*) 7 000 (*) 2208 70 190 000 (*) 17 000 (*) 2209 00  18 000 (*) 2301 20 20 610 000 18 654 000 2309 90 20 000 1 525 000 3002 10 8 000 1 000 3002 20 1 000 1 000 3002 90 1 000 1 000 3004 20 1 000 3 000 3004 50 1 000  3004 90 51 000 18 000 3005 10 1 000 2 000 3005 90 2 000 1 000 3203 00 1 000 1 000 3307 49 1 000 14 000 3307 90 7 000 6 000 3401 19 2 000 9 000 3402 13 5 000  3402 20 135 000 69 000 3402 90 40 000 62 000 3403 19 7 000 1 000 3405 30 1 000 1 000 3405 40 2 000 6 000 3901 10 195 000 32 000 3901 20 80 000 76 000 3904 21 49 000 180 000 3909 50 2 000 47 000 3912 90 7 000 1 000 3917 21 195 000 11 000 3917 23 20 000 10 000 3917 32 65 000 68 000 3917 39 33 000 2 000 3917 40 270 000 65 000 3919 10 860 000 30 000 3920 10 2 100 000 2 000 3920 20 310 000 8 000 3920 99 340 000  3921 90 20 000 70 000 3923 10 49 000 59 000 3923 21 727 000 356 000 3923 29 23 000 72 000 3923 30 180 000 35 000 3923 40 18 000 25 000 3923 90 1 000 13 000 3924 10 6 000 5 000 3924 90 10 000 4 000 3926 90 132 000 198 000 4823 12 1 000 3 000 4823 12 to 4823 90 14 15 000 18 000 ANNEX V Maximum quantities of processed products which can be exported or dispatched annually from the Canary Islands in the context of regional trade Quantity in kilograms [(*) or litres] CN code To third countries 0402 21 19 4 000 0403 10 100 000 0405 10 19 1 000 1101 200 000 1507909000 3 300 000 1704 90 50 000 1806 10 200 000 1806 31 15 000 1806 32 1 000 1806 90 50 000 1901 20 10 000 1901 90 600 000 1902 11 3 000 1902 19 50 000 1902 20 1 000 1902 30 1 000 1905 31 200 000 1905321900 25 000 2009 19 10 000 2009 31 1 000 2009 41 4 000 2009 71 4 000 2009 80 35 000 2009 90 60 000 2103 20 10 000 2105 00 400 000 2106102090 1 000 2202 90 200 000 2302 300 000 ANNEX VI Third countries to which processed products are exported from the French overseas departments in the context of regional trade RÃ ©union: Mauritius, Madagascar, Mayotte and Comoros Martinique: Lesser Antilles (1) Guadeloupe: Lesser Antilles (1) French Guiana: Brazil, Surinam and Guyana Third countries to which processed products are exported from the Azores and Madeira in the context of regional trade Azores: Morocco, Cape Verde and Guinea-Bissau Madeira: Morocco, Cape Verde and Guinea-Bissau Third countries to which processed products are exported from the Canary Islands in the context of regional trade Mauritania, Senegal, Equatorial Guinea, Cape Verde and Morocco (1) Lesser Antilles: Virgin Islands, Saint Kitts and Nevis, Antigua and Barbuda, Dominica, Saint Lucia, Saint Vincent and the Grenadines, Barbados, Trinidad and Tobago, Sint Maarten, Anguilla. ANNEX VII GRAPHIC SYMBOL ANNEX VIII Coefficients of equivalence for products exempt from customs duties on direct importation into the Canary Islands CN code Description of goods Coefficient of equivalence 2401 10 Unmanufactured tobacco, not stemmed/stripped 0,72 2401 20 Unmanufactured tobacco, stemmed/stripped 1,00 2401 30 00 Tobacco refuse 0,28 ex 2402 10 00 Unfinished cigars without wrapping 1,05 ex 2403 10 90 Cigarette rag (finished mixtures of tobacco for the manufacture of cigarettes, cigars, cheroots and cigarillos) 1,05 ex 2403 91 00 Homogenised or reconstituted tobacco 1,05 ex 2403 99 90 Expanded tobacco 1,05 ANNEX IX Correlation table Regulation (EC) No 20/2002 Regulation (EC) No 43/2003 Regulation (EC) No 1418/96 Regulation (EC) No 1195/2002 This Regulation Article 2 Article 2 Article 3 Article 3 Article 4 Article 4 Article 5 Article 5 Article 6 Article 6 Article 7 Article 7 Article 8 Article 8 Article 9 Article 9 Article 10 Article 10 Article 11 Article 11 Article 12 Article 12 Article 13 Article 13 Article 14 Article 14 Article 15 Article 15 Article 16 Article 16 Article 17 Article 18 Article 25 Article 19 Article 26 Article 20 Article 27 Article 21 Article 54 Article 25 Article 55 Article 26 Article 56 Article 27 Article 57 Article 28 Article 58 Article 30 Article 59 Article 31 Article 60 Article 32 Article 61 Article 33 Article 62 Article 36 Article 65 Article 37 Article 1 Article 38 Article 2 Article 39 Article 3 Article 40 Article 4 Article 41 Article 5 Article 42 Article 6 Article 43 Article 2 Article 45 Article 3 Article 46 Article 22 Article 47 Article 23 Article 48 Article 67 Article 51 Article 24 Article 52